Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 2, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on Feb 2, 2022 amending claims 1 and 11-12. No new adding or cancellation to the claim was introduced. In virtue of this communication, claims 1-9 and 11-20 are currently pending in the instant application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon; Jinyoung et al. (US 20180107282 A1, made of record a US patent publication equivalent of CN 103383598 A in the IDS submitted on 6/3/2020) in view of Wang; Robert (US 20170293364 A1) 
As to claim 1, Jeon discloses a scene controlling method (Abstract: A terminal and method for controlling the terminal using spatial gesture are provided), comprising: displaying (cellular telephone screen as shown in Fig. 2; Fig 36: display unit 160) a scene in a first mode, wherein the scene comprises at least one element in an image (Fig 33 left-side: displaying the current time as a first mode, comprising a clock as an image element). 
Jeon discloses in Fig. 36 a camera unit 140 within the terminal. However, the camera can only capture image external to the terminal, but not its own display screen.
However, in a similar field of endeavor, Wang discloses the scene comprising the element captured by a camera ([0022] ... FIG. 4, two cameras 401 are mounted on a frame 402 above a display). 
It would have been obvious to one of ordinary skill in the art to integrate Wang’s external camera into the scene controlling method by Jeon, such that the user has more choice of views from the display screen. 
The combination of Jeon and Wang continues to teach wherein the at least one element in the image (clock image) is different from a trigger object to be captured and recognized (hand with gestures by Jeon and/or Wang as the claimed trigger object); recognizing that an object captured by the camera is the trigger object (Jeon [0002]... the present invention relates to a terminal and method for recognizing distinct spatial gestures and executing the input corresponding to a recognized spatial gesture interactively); determining a motion of the trigger object (Jeon [0046] ... by the camera ... The terminal is capable of analyzing a motion oriented to at least one direction or drawing a certain shape (which may be referred to as sweep) ); retrieving scene information based on the motion of the trigger object, wherein the scene information is associated with the at least one element of the scene; generating a second mode of the scene based at least in part on the retrieved scene information (Jeon Fig 33 right-side: displaying the battery level as a second mode); and switching the scene from the first mode to the second mode, wherein the first mode of the scene is associated with the second mode of the scene (Jeon [0046] ... The terminal is capable of analyzing a motion oriented to at least one direction or drawing a certain shape (which may be referred to as sweep), a motion speed, a motion length, an input means' shape (e.g., hand or finger shape) ) 

As to claim 2, Jeon further discloses the scene controlling method of claim 1, wherein the recognizing a trigger object comprises: acquiring feature information of the trigger object: comparing the feature information with standard feature information: and recognizing the trigger object based on a comparison result [0057] ... the terminal may compare coordinates of a detected user's hand (e.g., the palm, at least one finger, and/or the like) and determine that a change in the coordinates of the detected user's hand (e.g., the palm, at least one finger, and/or the like) corresponds to the touchless grab. 

As to claim 3, Jeon further discloses the scene controlling method of claim 2, wherein the acquiring feature information of the trigger object comprises: acquiring key points of the trigger object 
[0047] If the user's hand corresponds to the input means, the user is capable of making spatial gestures recognizable by the terminal. For example, ... a grasp (e.g., a clench of a palm to form a fist), a pinch (e.g., a squeeze between a thumb and an index finger).

As to claim 4, Jeon further discloses the scene controlling method of claim 1, wherein the determining a motion of the trigger object comprises: acquiring first feature information of the trigger object: acquiring second feature information of the trigger object: and determining the motion of the trigger object based on the first feature information and the second feature information
[0057] ...  the terminal may detect the touchless grab by determining that the user's hand is disposed in a predefined configuration (e.g., such that the user's fingers are substantially outstretched relative to the user's palm and/or thumb) and determining that the user's hand is moved relative to the screen (e.g., such that the user's fingers are brought towards at least one of the user's thumb and palm so as to form or begin to form, for example, a clenched fist. 

As to claim 5, Jeon further discloses the scene controlling method of claim 4, wherein the determining a motion of the trigger object comprises: acquiring an area of the trigger object; and determining the motion of the trigger object based on the area of the trigger object
[0057] Referring to FIG. 10, the spatial gesture may be a touchless grab. The touchless grab may include moving a user's hand such that the user's fingers are moved from a substantially outstretched position to a position in which the fingers are brought closer to the user's thumb, or such that the fingers are brought towards a clenched fist. According to exemplary embodiments of the present invention, the terminal may detect the touchless grab by determining that the user's hand is disposed in a predefined configuration (e.g., such that the user's fingers are substantially outstretched relative to the user's palm and/or thumb.  

As to claim 6, Jeon further discloses the scene controlling method of claim 5, wherein the determining a motion of the trigger object comprises: acquiring a first area of the trigger object; 
[0057] Referring to FIG. 10, the spatial gesture may be a touchless grab. The touchless grab may include moving a user's hand such that the user's fingers are moved from a substantially outstretched position 
acquiring a second area of the trigger object; 
[0057] ... the fingers are brought closer to the user's thumb, or such that the fingers are brought towards a clenched fist. 
and determining the motion of the trigger object based on a result of comparison between the first area and the second area.
[0057] Referring to FIG. 10, the spatial gesture may be a touchless grab

As to claim 7, Jeon further discloses the scene controlling method of claim 5, wherein the acquiring an area of the trigger object comprises: determining a smallest regular box fully containing the trigger object; and calculating an area of the smallest regular box to obtain the area of the trigger object. 
Jeon teaches in [0057] the detection of a gesture by comparing a user's hand with outstretched fingers vs the fingers are brought towards a clenched fist. One of ordinary skilled in the art would agree the area of a hand with outstretched fingers would be larger than that of a clenched fist. 
Jeon does not explicitly teach how the areas are computed. However, the Office considers the idea of the claimed limitation is disclosed by Jeon, and the claimed area computation method is one of many options for area calculation. 

As to claim 8, Jeon further discloses the scene controlling method of claim 1, wherein the trigger object is a hand. 
[0047] ...  The aforementioned gestures are depicted in FIGS. 2 to 25 respectively.

As to claim 9, Jeon further discloses the scene controlling method of claim 8, wherein the motion comprises opening and closing, rotating, proximal-distal moving, or gesture changing. 
[0047] If the user's hand corresponds to the input means, the user is capable of making spatial gestures recognizable by the terminal. For example, ... a grasp (e.g., a clench of a palm to form a fist), a pinch (e.g., a squeeze between a thumb and an index finger).

As to claim 12, Jeon further discloses a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores computer instructions used to make a computer execute the scene controlling method according to claim 1. 
[0154] Any such software may be stored in a non-transitory computer readable storage medium. The computer readable storage medium stores one or more programs (software modules), the one or more programs comprising instructions, which when executed by one or more processors in an electronic device, cause the electronic device to perform a method of the present invention.

As to claims 11 and 13-20, Jeon and Wang disclose the method performed by an electronic equipment of the present claim as detailed in rejection of claims 1-9 above, respectively.
Therefore claims 11 and 13-20 are rejected on the same grounds as claims 1-9, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621